Citation Nr: 1033630	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 4, 2005, 
for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to March 
1947, and from January 1955 to October 1957.  The appellant is 
the Veteran's surviving spouse,

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, that assigned the effective date shown on the cover 
sheet.

The appellant appeared at a Travel Board hearing in August 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The Certificate of Death notes the Veteran died in February 
2003.

2.  The preponderance of the evidence shows VA received the 
appellant's claim of entitlement to Dependency and Indemnity 
Compensation on February 4, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 4, 2005, 
for service connection for the cause of the Veteran's death have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400(c)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Following receipt of the appellant's notice of disagreement with 
the effective date assigned by the January 2008 rating decision, 
the RO did not inform her how effective dates are determined 
until March 2009.  The Board, however, finds the delay was not 
prejudicial.

First, the January 2008 rating decision informed the appellant 
why an effective date of February 4, 2005 effective date was 
assigned.  The appellant was provided with a copy of that rating 
decision.  Second, the March 2009 statement of the case set forth 
the pertinent statutes and regulations applicable to effective 
dates.  Third, following an informal hearing with an RO decision 
review officer, the claim was reviewed on a de novo basis, as 
shown in the February 2010 supplemental statement of the case.  
Thus, any timing-of-notice error was cured and rendered harmless.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).  As discussed below, the Board finds no 
substantive prejudice, as the appellant meaningfully participated 
in the decision on her claim.

VA has fulfilled its duty to assist the appellant  in obtaining 
identified and available evidence needed to substantiate a claim.  
38 C.F.R. § 3.159(c).  She was provided the opportunity to 
present pertinent evidence and testimony at all stages of the 
decision process.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  In sum, there is no evidence of any VA error in 
notifying or assisting her that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by an appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection for the cause of death, the 
effective date of an award will be the first day of the month in 
which the Veteran died, if the claim is received within one year 
after the date of death; otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(c)(2).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 2002).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  Any communication indicating an intent to apply for a 
benefit under the laws administered by the VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought. See 38 C.F.R. § 3.155(a); 
see also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite to 
acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies underlying 
the statutory scheme).  To determine when a claim was received, 
the Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

Analysis

The appellant noted at the hearing, that due to her own frail 
health, much of which resulted from the strain and stress of 
caring for the Veteran, she did the best she could with 
completing and submitting the paperwork for her claim.  She also 
testified that she called VA and replied in the affirmative when 
asked if she believed the Veteran's death was connected to his 
active service.  She candidly conceded, however, that she did not 
remember how much time passed between her receipt of materials 
from VA and her submission of her claim.  Hearing Transcript, pp. 
7 - 9.  The appellant noted on her substantive appeal that she 
did not check the "No" block on the VA Form 21-530, Application 
For Burial Benefits.  At the hearing, however, she noted the form 
was filled out at the funeral home by someone else, and that she 
did not remember having checked "No" in Block 11 of the VA Form 
21-530, which indicated she did not claim the cause of death was 
due to service.  Id.

A VA Form 119, Report of Contact, notes the appellant's daughter-
in-law called VA in late February 2003 to advise VA the Veteran 
had passed, and that VA should terminate his compensation 
payments.  This is probably the phone call to which the appellant 
referred at the hearing.  VA received the appellant's application 
for burial benefits in March 2003, and Block 11 reflects "No" 
is checked.  An April 2003 RO letter informed the appellant her 
application was approved for a nonservice-connected death, and 
she was advised of her right to appeal that determination.  There 
is nothing in the claims file to indicate she appealed that 
decision.  Her next communication with VA was her formal claim 
for Dependency Indemnification, which VA received on February 4, 
2005.

The Board acknowledges the stress on the appellant in the 
aftermath of the Veteran's death, as well as her medical 
condition.  The applicable law, however, does not relax the 
applicable time requirements due to those factors.  VA 
specifically informed the appellant in April 2003 that the 
Veteran's death was deemed to be nonservice connected.  She had a 
year to appeal that determination.  See 38 C.F.R. § 20.302.  This 
decision placed her on notice that VA did not deem the Veteran's 
death as service connected at that point in time.  In view of the 
evidence of record, the Board is constrained by the applicable 
law to find the preponderance of the evidence is against the 
claim.  The effective date of the appellant's allowance of 
service-connected death benefits, February 4, 2005, the date her 
claim for Dependency Indemnification was received, was assigned 
in accordance with applicable law.  38 C.F.R. § 3.400(c)(2).  
There is no factual basis for the assignment of an earlier 
effective date.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than February 4, 2005, 
for service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


